I concur in the conclusions of fact and of law contained in the foregoing opinion, and in the judgment of affirmance — But I think a few words might be added with reference to the case of Strauss v. Strauss, cited in the opinion.
We held in that case that, as a general rule, divorce, destroys an estate by the entireties and converts the husband and wife into joint tenants or tenants in common, and that partition may be secured by either. We also hold that where the husband purchases property with his funds which is conveyed to the husband and wife jointly, an estate by the entireties is created, the presumption being that it was a gift to the wife which will be upheld unless overcome by conclusive evidence. But where, as here, the wife furnishes the consideration, and the husband only contributes his time and efforts in the acquisition and management of the property which is held in the joint names of the husband and wife, the presumption of a gift by the wife to the husband does not arise. On the other hand a resulting trust is created in favor of the wife, unless the husband is able to prove by clear and convincing evidence that the wife's action, in allowing the property to be placed in their names jointly, was intended to be such as to convey to the husband an interest in the property by way of a gift. This was the view stated by Special Master Wm. L. Gray, Jr., in his report, and which was affirmed by the chancellor below. And in this view I concur.